Citation Nr: 0901867	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-25 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism.

2.  Entitlement to an initial compensable evaluation for 
chronic dermatitis




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from July 1979 to July 1996 
and from July 1998 to August 2003.  She also served in the 
Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that further development is needed on the 
veteran's hypothyroidism and dermatitis claims.  

In a December 2008 written brief presentation, the veteran's 
representative reported that the veteran's service-connected 
disorders had increased in severity and warranted further VA 
examination.  The veteran last underwent a VA examination for 
the service-connected disorders in June 2003.  

With respect to hypothyroidism, it was reported that the 
veteran experienced headaches, fatigue and an increase in 
medication used to treat her disorder.  

With respect to dermatitis, it was reported that the veteran 
experienced periods of intense discomfort on her arms and 
chest and that the June 2003 VA examination did not capture 
the condition during a flare-up or indicate the percentage of 
the veteran's body that is affected by this skin condition.  
It was further indicated that the veteran requires daily use 
of a corticosteroid in the treatment of her skin disorder and 
that the condition had spread to her neck and both legs.    

Medical treatment records from Tyndall Air Force Base Medical 
Group dated in 2004 and 2005 show that the veteran complained 
of headaches and fatigue related to her thyroid disorder and 
that she was prescribed with Triamcinolone Acetonide for 
treatment of her dermatitis. 

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the disabilities on 
appeal and requires a remand for further investigation by a 
medical professional as the Board is prohibited from 
substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination when the record does not adequately reveal the 
current state of the claimant's disability.  38 U.S.C.A. § 
5103A(d)(1); Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, the case is REMANDED for the following action:


1.  All outstanding pertinent medical 
treatment records from Tyndall Air Force 
Base Medical Group and any other VA 
medical treatment records should be 
obtained.  All attempts to procure records 
should be documented in the file.  

2.  Provide the veteran with a VA 
examination in order to determine the 
current severity of her hypothyroidism.  
The claims folder must be made available 
to the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  All necessary tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should assess current 
symptomatology related to the service-
connected hypothyroidism, and any other 
disorders associated therewith.  

3.  Provide the veteran with a VA 
examination in order to determine the 
current severity of her dermatitis.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  All necessary tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
Specifically, the examiner should note the 
maximum percentage of the veteran's body 
that is covered with dermatitis.  The 
examiner should also note whether the 
veteran has received constant or near-
constant systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs during that past twelve-month 
period.  

4.  Then, the RO should readjudicate the 
veteran's increased rating claims.   If 
the determination of any of these claims 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide her a reasonable period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




